Sutton, C. J.
Wliero the plaintiff in error excepted to a judgment entered on June 24, 1953, denying her appeal from an award by the State Board of Workmen's Compensation, and gave notice on July 1, 1953, to the defendant -in error that the bill of exceptions would be tendered on July 17, 1953, to the judge of the superior court who presided at the hearing of the appeal, on which date the bill of exceptions was certified, the record and bill of exceptions do not affirmatively show that the bill of exceptions was tendered within 20 days from the date of the judgment complained of, as required by Code (Ann. Supp.) § 6-902 (Ga. L. 1946, p. 734), and this court is without jurisdiction to pass upon the writ of error, and the same must be dismissed. Meeks v. Meeks, 209 Ga. 752 (76 S. E. 2d 9); Wright v. Hardin, 209 Ga. 368 (72 S. E. 2d 769); Scofield v. Wisdom Motor Co., 87 Ga. App. 618 (74 S. E. 2d 672); State Highway Dept. v. Crow, 84 Ga. App. 631 (66 S. E. 2d 770).

Writ o} error dismissed.


Felton and, Quillian, JJ., concur.

Stonewall II. Dyer, Victor K. Meador, Osgood 0. Williams, for plaintiff in error.
Fraser & Shelfer, contra.